Citation Nr: 1503783	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-30-396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to February 1986. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The Board notes that when evidence of unemployability is submitted, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran testified during the October 2014 Board hearing that he was currently retried and his representative stated that the issue of entitlement to TDIU is not before the Board.  Thus, the issue of entitlement to a TDIU has not been raised by the record and is not within the jurisdiction of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected left knee disability.  Specifically, he seeks at least separate 10 percent ratings for limitation of motion of the left knee as well as left knee instability.

The Veteran's left knee was last examined by VA in January 2012.  The most recent VA treatment records associated with the claim file are dated in August 2012, which is after the most recent VA examination and indicates on-going treatment relevant to his claim.  Specifically, the Veteran submitted an October 2014 VA treatment record that indicates he is seen by his VA treating physician 3 to 4 times a year and receives injections in his knee.  Further, the Veteran testified during his October 2014 hearing that he believes his disability is more severe than the currently assigned 10 percent rating reflects.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Lastly, relevant ongoing private treatment records and VA medical records dated since August 2012 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate pertinent, outstanding records of VA treatment with the claims file dated since August 2012.  If any records are unavailable, document the unavailability within the claims file.

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include any chiropractic treatment.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.
 
3.  After physically or electronically associating any pertinent, outstanding records, afford the Veteran a new examination to evaluate the current nature, extent, and severity of his service-connected left knee disability.  The claims file must be made available to and reviewed by the examiner. 

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion, i.e., the extent of his pain-free motion. 

The examiner must acknowledge and discuss the Veteran's competent report of heaving left knee instability.

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities such as sitting, standing, walking, pushing and pulling.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

